461 F.2d 1002
In the Matter of ATLAS SEWING CENTERS, INC., Bankrupt.H. F. CORDES, Trustee, Appellant,v.BANCO POPULAR de PUERTO RICO, Appellee.
No. 72-1524 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 6, 1972.Rehearing Denied July 19, 1972.

Joseph G. Weiss, South Miami, Fla., for Trustee.
John H. Gunn, Gunn & Venney, Miami, Fla., for Bank Group as amicus curiae.
Irving M. Wolff, Miami, Fla., for Banco Popular.
Fowler, White, Humkey, Burnett, Hurley & Banick, Miami, Fla., for Brothers.
Robert W. Rust, U. S. Atty., Miami, Fla., Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Karl Schmeidler, Attys., Dept. of Justice, Tax Div., Washington, D. C., for other interested parties.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Whether or not a petition for review of an order of the Referee in Bankruptcy was timely filed within the 10-day period provided for under 11 U.S.C.A. Sec. 67(c) is the issue here.  Full factual details are contained in the district court's opinion published at 336 F. Supp. 684.


2
Just as a fire rendered timely filing impossible in In re Mutual Leasing Corp., 424 F.2d 999 (5th Cir. 1970), so did the court's local rule permitting Saturday closing of its clerk's office and the office of the Bankruptcy Court prevent Banco in the case at bar from enjoying the substance of the full 10-day period specified by law. It is true that Saturday is not named as one of the specific terminal days which automatically toll the running of all Bankruptcy Act time periods under the provisions of 11 U.S.C.A. Sec. 54.  However, that fact in no way detracts from our conclusion that the Congressional intent to provide a party 10 days within which to petition for review would be thwarted were that party really to be limited to 9 days by virtue of a Saturday closing rule.  The order of the district court denying the motions of the trustee and the Bank Group to dismiss or strike the petition for review is


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409